Citation Nr: 1602466	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDINGS OF FACT

1. The Veteran's right ear hearing loss results from acoustic trauma incurred in active service due to aircraft noise. 

2. The Veteran had left ear hearing loss noted at the time of entrance, but his current left ear hearing loss results from aggravation of the pre-existing condition beyond its natural progression by acoustic trauma incurred in active service due to aircraft noise.

3. The Veteran's tinnitus results from acoustic trauma incurred in active service due to aircraft noise, and is also caused by his service-connected hearing loss. 


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss are satisfied.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2. The criteria for service connection for aggravation of pre-existing left ear hearing loss are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).



3. The criteria for service connection for tinnitus are satisfied.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection will be granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, both of which are categorized as "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (as organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The first element of service connection is satisfied.  See Holton, 557 F.3d at 1366.  In this regard, impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A July 2014 VA examination report shows puretone thresholds establishing a hearing loss disability under § 3.385 in both ears.  The presence of tinnitus is also established based on the Veteran's statements and the diagnoses in the VA examination reports.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

The second service connection element is also satisfied, as the evidence establishes in-service noise exposure, resolving reasonable doubt in favor of the claim.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.102.  Specifically, the Veteran's military occupational specialty (MOS) as an Aviation Storekeeper has been found by the Department of Defense to entail a low probability of noise exposure under its Duty MOS Noise Exposure Listing.  See VBA Manual M21-III.iv.B.3.c (indicating that the Duty MOS Noise Exposure Listing must be considered to assess whether in-service noise exposure is established based on circumstances of service).  However, the Veteran has provided credible statements in his January 2012 claim, November 2013 notice of disagreement (NOD) and June 2014 substantive appeal (VA Form 9) that the building he worked in was located near the flight line, and that his duties included delivering supplies, which involved close proximity to aircraft and associated noise exposure from running engines.  The VA examination reports and a February 2012 private audiologist's opinion indicate that this constitutes clinically significant noise exposure.  Thus, based on the circumstances of the Veteran's service, in-service noise exposure is established.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Board next turns to the issue of whether the Veteran's current bilateral hearing loss disabilities and tinnitus were caused by the in-service noise exposure, as required by the third service connection element.  See Holton, 557 F.3d at 1366.  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When the claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such cases, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  38 C.F.R. § 3.322 (2015).  

The service treatment records (STRs) show normal hearing in the right ear, but a pre-existing hearing loss disability in the left ear on entrance into active service.  
Specifically, the May 1966 enlistment examination reflects an audiogram showing puretone thresholds, in decibels (dB), as follows (puretone thresholds at 3000 Hertz were not recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (15)
-5 (5)
0 (10)
/
10 (15)
LEFT
15 (30)
5 (15)
0 (10)
/
45 (50)

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  The converted puretone thresholds are shown in the figures in parentheses.  

As converted, the May 1966 service audiogram shows normal hearing in the right ear, but a hearing loss disability in the left ear.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  Indeed, even when not converted, the puretone threshold of 45dB in the left ear at 4000 Hertz shows a hearing loss disability at entrance.  See id.  The Veteran's physical profile, or "PULHES" profile, in the entrance examination report also shows a category of "2" for H, which indicates a finding of some impairment with regard to hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Moreover, "high frequency loss" was noted in the "Summary of Defects and Diagnoses" section of this report, with reference to the audiometric findings.  

Accordingly, a pre-existing hearing loss disability in the left ear was noted at entrance, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

A pre-existing disease or injury noted at entry will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the claimant to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).



In this case, although the Veteran's left ear hearing loss did not undergo an increase during service, he has met his burden of showing that it was nevertheless aggravated beyond its natural progression by in-service noise exposure.  By the same token, service connection is established for right ear hearing loss resulting from in-service noise exposure, as shown in the following discussion.  

The STRs do not show clinically significant worsening hearing during service, as found by the July 2014 VA examiner.  A November 1967 audiogram shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-5 (5)
15 (25)
5 (10)
LEFT
15 (30)
-5 (5)
-5 (5)
30 (40)
40 (45)

Although not dated prior to October 31, 1967, because the negative numbers indicate that ASA units were used in this audiogram, it has been converted from ASA to ISO-ANSI units, with the latter shown in parentheses.  

A December 1968 audiogram shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
15 (25)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
35 (45)
35 (40)

Although not dated prior to October 31, 1967, because the negative numbers indicate that ASA units were used in this audiogram, it has been converted from ASA to ISO-ANSI units, with the latter shown in parentheses.  

The June 1970 separation examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
10
15
LEFT
10
0
0
35
40

The puretone thresholds in this audiogram were recorded using ISO-ANSI units, as indicated in the report. 

In a July 2014 VA examination report, the examiner found that the STRs did not show a decline in the Veteran's hearing or significant puretone threshold shifts.  The examiner noted that despite the Veteran's MOS having a low probability of loud noise exposure according to the Duty MOS Noise Exposure Listing, the Veteran reported noise exposure from taxiing aircraft in the course of moving parts to maintenance shops.  The examiner concluded that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or a result of noise exposure during military service, as there was "nothing in the scientific or medical literature that support[ed] the contention [sic] for a significantly delayed onset of hearing loss related to prior noise exposure."  The examiner also found that the Veteran's pre-existing left ear hearing loss was not aggravated beyond its natural progression, as puretone threshold testing during active service (documented in the audiograms discussed above) showed improvement in the left ear. 

With regard to tinnitus, the July 2014 VA examiner found that it was at least as likely as not a symptom associated with the Veteran's hearing loss.  

A March 2012 VA examination report reflects a similar opinion by a different examiner, who noted that there is no "research evidence to support long-delayed hearing loss as a result of noise exposure."

In a February 2012 letter, a private treating audiologist, V. Moskowitz, stated that the Veteran's hearing loss and tinnitus are at least as likely as not due to noise exposure during active service as an aircraft maintenance provider.  

The February 2012 opinion and VA opinions place the evidence in relative equipoise.  The negative nexus opinions provided by the VA examiners turned on the conclusion that noise exposure cannot cause a delayed onset of hearing loss.  Conversely, the February 2012 private audiologist concluded that the Veteran's hearing loss and tinnitus were caused by in-service noise exposure as an aircraft maintenance provider, and this opinion did not depend on the date of onset of the hearing loss or assume that the hearing loss or tinnitus were present since service.  There is no indication that a review of the claims file would have altered the private audiologist's conclusion, since it did not turn on this issue.  Thus, the VA examiners' opinions do not possess more probative value than the private opinion merely because the former reviewed the file or considered the in-service audiometric findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the Veteran also reported post-service noise exposure at the March 2012 VA examination, he stated that he wore hearing protection "most of the time."  By contrast, he stated that hearing protection was not provided during service.  Thus, the Board assumes that the Veteran's in-service noise exposure was much more significant than his post-service noise exposure.  

Accordingly, resolving reasonable doubt, a nexus between the Veteran's right ear hearing loss and in-service noise exposure is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Veteran has also met his burden of establishing aggravation of his pre-existing left ear hearing loss beyond its natural progression by in-service noise exposure.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation does not apply, as there was no worsening of left ear hearing loss during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Nevertheless, the February 2012 private audiologist's opinion constitutes affirmative and probative evidence of aggravation.  Moreover, the July 2014 VA examination report shows puretone thresholds in the left ear indicating worsening hearing when compared with the in-service audiometric findings.  Thus, resolving reasonable doubt, the Board finds that any worsening of the Veteran's left ear hearing since service was aggravated by in-service noise exposure. 

Finally, service connection is established for tinnitus resulting from in-service noise exposure, as found by the February 2012 private audiologist.  Service connection would also be warranted on a secondary basis, as the VA examiners found that the Veteran's tinnitus was caused by his hearing loss, for which service connection has been established.  See 38 C.F.R. § 3.310(a) (providing that service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In sum, resolving reasonable doubt in favor of the claim, service connection for right ear hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection is also granted for left ear hearing loss on the basis of aggravation, subject to deduction of any current disability by the degree of disability existing at the time of entrance into active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.306, 3.322.


ORDER

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for aggravation of pre-existing left ear hearing loss is granted, subject to a deduction of the degree of disability existing at the time of entrance into active service. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


